                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

JESUS M. CONTRERAS,                        )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )       Case No. 1:16-cv-00074-AGF
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent.                  )

                            MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Jesus M. Contreras’s motion filed

under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. On April 20, 2015,

Petitioner entered a plea of guilty to the offense of conspiracy to distribute 50 grams or

more of a mixture or substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. §§ 841 (a)(1). The Court accepted Petitioner’s plea, and on July

24, 2015, sentenced Petitioner to 96 months in prison.

       In his pro se motion under § 2255, Petitioner claims that trial counsel was

ineffective for not “assist[ing] [Petitioner] in any positive way,” such as not obtaining for

him “any benefit of time reduction due to minor role, safety valve, or fast track program

for deportable aliens.” ECF No. 1 at 4. Petitioner also claims that “[b]ecause of [his]

limited knowledge of English and the laws, [he] was not aware of the extent of [his]

rights,” such that his waivers of the right to appeal and the right to some forms of post-

conviction relief in his plea agreement were not knowing, intelligent or voluntary. As the
record before the Court conclusively demonstrates that Petitioner is not entitled to relief,

the Court will deny Petitioner’s motion without a hearing.

                                     BACKGROUND

Criminal Proceedings

       As part of the guilty plea agreement signed by both parties, Petitioner stipulated to

the following facts. Petitioner, Myrna Contreras, and Timmy Nathan Johnson knowingly

entered into an agreement to distribute methamphetamine. As part of the agreement,

Petitioner was to obtain quantities of methamphetamine, which he would then supply to

Johnson for distribution in the southeast Missouri area. In furtherance of that agreement,

Petitioner provided a quantity of methamphetamine to Myrna Contreras and instructed

her to deliver it to Johnson in Pemiscot County Missouri, which she agreed to do.

       On May 9, 2008, Myrna Contreras transported the methamphetamine into the

United States from Canada at the Rainbow Bridge Port of Entry in Niagara Falls, New

York. At the border, United States Customs Agents conducted a search of Myrna

Contreras’s vehicle, locating a plastic food cooler. Concealed inside the plastic walls of

the cooler were 12 plastic bags containing a total of 361.8 grams of a mixture or

substance which tested positive for the presence of methamphetamine.

       Myrna Contreras told agents that she had been given the methamphetamine by

Petitioner, who had instructed her to deliver it to Johnson in Pemiscot County, in the

Eastern District of Missouri. Myrna Contreras indicated that Petitioner had made an

agreement with Johnson to supply him with the methamphetamine for distribution in the



                                              2
southeast Missouri area. See United States v. Contreras, No. 1:12-cr-00133-AGF, ECF

No. 47 (E.D. Mo.).

       On December 13, 2012, Petitioner was indicted on a single count of conspiracy to

distribute 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Section 841(a)(1). The charge carried a mandatory minimum sentence of

not less than 10 years and not more than life. Petitioner initially pled not guilty.

       As noted above, Petitioner changed his plea to guilty pursuant to a written plea

agreement executed on April 20, 2015. Under the plea agreement, Petitioner pled guilty

to a superseding information, which charged him with the lesser offense of conspiracy to

distribute 50 grams or more of a mixture or substance containing a detectable amount of

methamphetamine. By virtue of this agreement, Petitioner was no longer subject to a

mandatory minimum sentence.

       At the change-of-plea hearing, Petitioner had the assistance of a Spanish language

interpreter, and he stated that he could hear and understand the translation being

provided. Petietioner represented to the Court that he had read, discussed with his

attorney, and understood the terms of the superseding information and plea agreement,

both of which had been translated into Spanish for him, and that he was guilty of the

crime to which he was pleading guilty. He further confirmed that he was satisfied with

the representation he received from his attorney, and that there was nothing he wanted his

attorney to do for him that the attorney had not done in representing Petitioner. Id., ECF

No. 75 at 3, 6, 17-22, 45. Petitioner also represented that he understood that he would

                                              3
normally have the right to contest both his conviction and his sentence in an appeal or

post-conviction proceeding, but that in the plea agreement, he was waiving his right to

appeal all non-jurisdictional, non-sentencing issues; his right to appeal all sentencing

issues other than the calculation of his criminal history; and his right to contest his

conviction or sentence in a post-conviction proceeding except for claims of prosecutorial

misconduct and ineffective assistance of counsel. Id. at 23-25. The Court ascertained the

factual basis for the guilty plea and found that the plea was knowing, intelligent, and

voluntary. Id. at 46.

       The sentencing was held on July 25, 2015. Again, an interpreter provided word-

for-word translation, and Petitioner confirmed that he was able to hear and understand the

translation provided. Id., ECF No. 76 at 3. Under the United States Sentencing

Guidelines (“Guidelines”), the total offense level was 25, and Petitioner had eight

criminal history points, placing him in criminal history category IV. Id. at 7-8.

Petitioner’s final Guidelines sentencing range was 84 to 105 months’ imprisonment. This

range included a reduction in offense level based upon Petitioner’s acceptance of

responsibility and timely notifying the government of his intent to enter into a plea, and

the range was less than it would have been under the original indictment. Id., See also

id., ECF Nos. 63 & 65. As noted above, the Court sentenced Petitioner to 96 months’

imprisonment, which was within the Guidelines range.

Motion to Vacate

       As noted above, Petitioner asserts that trial counsel was ineffective for not

assisting Petitioner in any positive way, including not obtaining any reduction in sentence

                                              4
“due to minor role, safety valve, or fast track program for deportable aliens.” ECF No. 1

at 4. Petitioner also claims that the appeal and post-conviction waivers in his plea

agreement were not entered into knowingly, intelligently, or voluntarily. The

government responds that both of Petitioner’s claims are without merit.

                                      DISCUSSION

       Pursuant to 28 U.S.C. § 2255, a federal prisoner may seek relief from a sentence

imposed against him on the ground that “the sentence was imposed in violation of the

Constitution or law of the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255. A petitioner’s

ineffective assistance of counsel claim is properly raised under § 2255 rather than on

direct appeal. United States v. Davis, 452 F.3d 991, 994 (8th Cir. 2006).

       “To establish ineffective assistance during plea negotiations, the petitioner must

show ‘counsel’s representation fell below an objective standard of reasonableness’ and

‘that such deficient performance prejudiced’ the defense.” Davis v. United States, 858

F.3d 529, 532 (8th Cir. 2017) (quoting Strickland v. Washington, 466 U.S. 668, 688

(1984)). Prejudice in this context requires the petitioner to show “that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

       “Courts should not upset a plea solely because of post hoc assertions from a

defendant about how he would have pleaded but for his attorney’s deficiencies.” Meza-

Lopez v. United States, No. 929 F.3d 1041, 1045 (8th Cir. 2019) (citing Lee v. United

                                             5
States, 137 S. Ct. 1958, 1967 (2017)). “Instead, judges should look to contemporaneous

evidence to substantiate a defendant’s expressed preferences.” Id. In particular, a

“defendant’s representations during the plea-taking carry a strong presumption of verity

and pose a formidable barrier in any subsequent collateral proceedings.” Adams v.

United States, 869 F.3d 633, 635 (8th Cir. 2017) (citation omitted).

Ineffective Assistance of Counsel (Claim 1)

       Petitioner’s ineffective assistance of counsel claim is conclusory and plainly

contradicted by the record. As a result of his entry into the plea agreement, with the

assistance of counsel, Petitioner was charged with a lesser offense and received the

benefit of a reduced Guidelines sentencing range and no mandatory minimum sentence.

Petitioner does not explain why he would qualify for any further sentencing reduction

due to “minor role, safety valve, or fast track program,” what his attorney should have

done differently to explore such options, or what prejudice he suffered as a result of any

failure by his attorney in this regard.1 Petitioner’s conclusory allegations are simply

insufficient to prove an ineffective assistance of counsel claim. See, e.g., Bryson v.

United States, 268 F.3d 560, 562 (8th Cir. 2001).

       Moreover, Petitioner’s claims are contradicted by his repeated representations to

the Court during the plea-taking that he was satisfied with his counsel’s representation,

that there were no questions he had that his counsel had not answered, and that there was

nothing he asked his counsel to do that counsel had not done.


1
       Indeed, Petitioner’s eight criminal history points would have precluded him from
qualifying for the safety valve.
                                             6
Waivers of Appeal and Post-conviction Rights (Claim 2)

       Petitioner’s Claim 2 is likewise conclusory and without merit. Petitioner has

offered nothing to contradict his representations during the plea-taking that the terms of

the plea agreement were translated into Spanish and also explained to Petitioner by his

attorney, and that Petitioner fully understood his rights with respect to the appeal and

post-conviction proceedings that he was giving up.

Evidentiary Hearing

       As noted above, an evidentiary hearing is not warranted in this case as “the motion

and the files and records of the case conclusively show that the prisoner is entitled to no

relief.” See 28 U.S.C. § 2255(b); see also Guzman-Ortiz v. United States, 849 F.3d 708,

715 (8th Cir. 2017).

                                     CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Jesus M. Contreras’s motion filed under 28

U.S.C. § 2255 to vacate, set aside, or correct his sentence is DENIED.

       IT IS FURTHER ORDERED that this Court will not issue a Certificate of

Appealability as Petitioner has not made a substantial showing of the denial of a federal

constitutional right as required by 28 U.S.C. § 2253(c)(2).

       A separate Judgment shall accompany this Memorandum and Order.


                                                  ________________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE
Dated this 30th day of September, 2019.

                                             7
